Title: To Thomas Jefferson from Matthew Wilson, 18 March 1805
From: Wilson, Matthew
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Mead Ville Crawford County & State PennsylvaniaMartch the 18th. 1805
                  
                  I hope you will pardon my asureance in Troubleing Your Excellancy with the Reeding these few lines. but as they come from the hand of a true Republican an old Soldier & volintier & a Sincier friend to his Cuntery, You will be pleased to Reed them and Return Me an Answer as Soon as Possable—
                  it has pleased the Almighty God to Gift me with a great portion of Natural Engenuity So that I can Contrive & Compleet Any thing I Undertake The greatest Power & the wonderfullest branshes of ingenuity are yet to be found in My opinion—There is five powers namely Water—Wind—Steam or fire—Weights & Springs. By these all mills & machinery whatever Actuates—there Remains yet One to be found which I Cann see affar of but I am not Able to reetch to it—for the want of a bite of the Root of all Evill. but the Evill Lyes in Useing it to answer Evil purposes. I call it the Power of Pressuar, By which a time peise may be made smaller than common Watches to revolve as Long as the Works will Last without any thing but Ragulating—Likewise Timepieses May be made for Sailing on Sea that will Effectually Compleet Longsitude also Cariages May be made that the Loading or preshuar of its Load will be the means of its valosity. Also a Boat May be Calculated that the preshuar of the Load will forse it against the Currant. Likewise be Usefull for Spining ingines and all Sutch Matchinary The World has vulgarly called it the Perpetual motion but I Call it the power of pressuar. (I have already found it on water & by wind I have Calculated a boat to go against the Currant the Stronger the Currant the faster its motion against it by means of the Currant & its own Action—Also A Wheel cariage that will runn against the Wind the Stronger the Wind blews the faster its motion against it—On these same prinsiples will the power of pressuar work when Rightly Constructed—
                  I will State it fair in the Rure of Three to those who Do not Credit the finding of this power—
                  If Water—and Wind can be made work against Each other, Why not Weights and Springs—
                  The 2d. Day of February Last I was in Lanchester with Mr. Elicut Secretary of the Land office an Old Aquaintanc of mine. I told him My Entention and asked him to assist me With a Little Money to Enable me to make an Experiment He refered me to Our Assembly. I also conversed with Severals of them but found they were not Willing to venture Any thing Upon Unsertantyes without they could Reep immediate Benefit. So I advansed no further
                  I also told Mr. Elicut of a Discovery I made Last September On the Bank of Lake Erie in York State of a Large body of Iron Oar which is A Grand Object for Some Able Men to Come And Start Iron Works where there is thousands of Tunns of Oar Lying in Water mark washed out of the State Rocks Ready dug for mans use And the Best Seat for forges at the Rappids of the outlet of the Lake that is in the Union: I could wish that the United States would Embark into that busness for Castings and Iron Could Be transported By Water over All our Western Cuntery By Water Cariage.
                  I was 42 years old when I maryed in 1797—Has now five Smal Children in Eight years. Next June my Wife is then 25 year & I 50—but very stout for my age. I am a Building a Grist Mill upon a new Construction from the foundation She is to go without Cog—or round or wheel. Multiplication of Works Dipresuates Strenth is My Creed: that that Costs the Least & Does the Most Execution is the best Envented Plann. 
                  I Look Up to Your house as a Son to a Father for a Littl assistance & I will bring you the power of Pressuar Dead or Alive if alive it will be Usefull to the World I ad no more but Remains your Affectionot Wellwisher
                  
                     Matthew Wilson 
                     
                  
                  
                      N:B. I Send this Letter by post from Mead ville. Direct your Letter to th care of Joseph Hackney Meadville.
                  
               